Case: 17-60190      Document: 00514716068         Page: 1    Date Filed: 11/08/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                      No. 17-60190
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
CHARLESTON HUDSON,                                                       November 8, 2018
                                                                           Lyle W. Cayce
              Plaintiff - Appellant                                             Clerk

v.

STATE OF MISSISSIPPI; ROBERT W. ELLIOTT; KELLY LUTHER; STEVE
GARRISON,

              Defendants - Appellees




                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                             USDC No. 3:15-CV-151


Before DAVIS, COSTA, and OLDHAM, Circuit Judges.
PER CURIAM:*
       The judgment appealed from did not dispose of all of the claims made by
the plaintiff in this suit. The judgment that was entered only dismissed the
action by the plaintiff against the sole remaining defendant, Mississippi
probation and parole officer Steve Garrison, under 42 U.S.C. § 1983. The
judgment did not resolve the state law claims included in the plaintiff’s
amended complaint, which the district court allowed him to file. Because the


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 17-60190        Document: 00514716068          Page: 2     Date Filed: 11/08/2018



                                        No. 17-60190
district court’s judgment did not dispose of all of the claims in this suit, it does
not constitute a final judgment. 1 We therefore have no jurisdiction over this
appeal under 28 U.S.C. § 1291. Accordingly, the appeal is DISMISSED.




       1 FED. R. CIV. P. 54(b) (“[A]ny order or other decision, however designated, that
adjudicates fewer than all the claims or the rights and liabilities of fewer than all the parties
does not end the action as to any of the claims or parties. . . .”); Witherspoon v. White, 111
F.3d 399, 401-02 (5th Cir. 1997).
                                               2